DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 07 December 2022, in which claims 1 and 9 were amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vente (US 2020/0231016).  Vente discloses a system controlling a pitch of a vehicle (#1) comprising:
a control unit (including controllers #111, 115, 119) configured to predictively control actuators (#93, 95, 112, 116) of a suspension (#90, 100) of the vehicle (#1), which set the pitch of the vehicle, in dependence on a determined slope profile indicating a function of a slope with respect to a position of an upcoming roadway section (including roadway planes #2, 3, 8, 50, 51, 70, 71, 73) of a route which the vehicle is heading towards (discussed throughout specification; obtaining information about upcoming roadway section ahead of time is discussed in paragraphs 0015, 0031, 0035, and in claim 16), wherein the slope profile indicates whether the slope is increasing, decreasing, or constant along the route (Abstract; paragraphs 0015, 0030, 0048; claim 16; figures 1-8), wherein the actuators (#93, 95, 112, 116) increase a distance between a front axle (at front wheels #5e) of the vehicle (#1) and a chassis (body #30) of the vehicle in relation to a distance between a rear axle (at rear wheels #5c) and the chassis if the slope profile indicates that the slope of the upcoming roadway section is increasing (such as, second and third vehicle postures; figures 3, 4; paragraphs 0046-0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 12, 14, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unger et al. (US 9,963,007) in view of Knox et al. (US 7,195,250).
In regards to claims 1, 3-8, 12, 14, 15, and 17-19, Unger et al. discloses a method for controlling a pitch (θa) of a vehicle (#2), comprising:
(claim 1) determining, via a control unit (#18) of the vehicle (#2), while the vehicle is driving on a route, a slope profile of an upcoming roadway section (#4) of the route, wherein the slope profile indicates whether the slope is increasing, decreasing, or constant along the route (column 13, line 33-column 15, line 52), and predictively controlling actuators (#12, 14, 58, 60) of a suspension of the vehicle to set a pitch (θa) of the vehicle in dependence on the determined slope profile (column 13, line 33-column 15, line 52), wherein the actuators increase a distance between a front axle (at front wheels #8, 54) of the vehicle (#2) and a chassis (body #6) of the vehicle in relation to a distance between a rear axle (at rear wheels #10, 56) of the vehicle and the chassis if the slope profile indicates that the slope of the upcoming roadway section is increasing and negative (such as, during downward slope travel; column 13, lines 33-58; column 15, lines 8-52; figure 4c);
(claim 3) wherein the actuators (#12, 14, 58, 60) reduce the distance of the rear axle (at rear wheels #10, 56) of the vehicle (#2) from the chassis (#6) of the vehicle in relation to the distance of the front axle (at front wheels #8, 54) of the vehicle from the chassis if the upcoming roadway section has an increasing slope (such as, during downward slope travel; column 13, lines 33-58; column 15, lines 8-52; figure 4c);
(claims 4 and 12) wherein the actuators (#12, 14, 58, 60) reduce the distance of the front axle (at front wheels #8, 54) of the vehicle (#2) from the chassis (#6) of the vehicle in relation to the distance of the rear axle (at rear wheels #10, 56) of the vehicle from the chassis if the upcoming roadway section has a decreasing slope (such as, during upward slope travel approaching travel in a horizontal plane; column 13, lines 33-58; column 15, lines 8-52; figure 4a);
(claims 5, 14, and 15) wherein the actuators (#12, 14, 58, 60) increase the distance of the rear axle (at rear wheels #10, 56) of the vehicle (#2) from the chassis (#6) of the vehicle in relation to the distance of the front axle (at front wheels #8, 54) of the vehicle from the chassis if the upcoming roadway section has a decreasing slope (such as, during upward slope travel approaching travel in a horizontal plane; column 13, lines 33-58; column 15, lines 8-52; figure 4a);
(claims 6 and 17-19) wherein the actuators (#12, 14, 58, 60) equalize the distance of the front axle (at front wheels #8, 54) of the vehicle (#2) from the chassis (#6) of the vehicle and the distance of the rear axle (at rear wheels #10, 56) of the vehicle from the chassis to one another if the upcoming roadway section has a constant slope (such as, during travel in a horizontal plane; column 13, lines 33-58; column 15, lines 8-52; figure 4b);
(claim 7) wherein the actuators (#12, 14, 58, 60) set a difference between the distance of the front axle (at front wheels #8, 54) from the chassis (#6) and the distance of the rear axle (at rear wheels #10, 56) from the chassis in dependence on a change of the slope (equations to determine distances the actuators are adjusted are discussed throughout specification);
(claim 8) wherein the difference is increased if the change of the slope increases, and the difference is reduced if the change of the slope decreases (equations to determine distances the actuators are adjusted are discussed throughout specification).
In regards to claim 9, Unger et al. discloses a system controlling a pitch (θa) of a vehicle (#2), comprising:
a control unit (#18) configured to predictively control actuators (#12, 14, 58, 60) of a suspension of the vehicle, which set the pitch (θa) of the vehicle, in dependence on a determined slope profile of an upcoming roadway section (#4) of a route of the vehicle (column 13, line 33-column 15, line 52), wherein the slope profile indicates whether the slope is increasing, decreasing, or constant along the route (column 13, line 33-column 15, line 52), wherein the actuators increase a distance between a front axle (at front wheels #8, 54) of the vehicle (#2) and a chassis (body #6) of the vehicle in relation to a distance between a rear axle (at rear wheels #10, 56) of the vehicle and the chassis if the slope profile indicates that the slope of the upcoming roadway section is increasing (such as, during downward slope travel; column 13, lines 33-58; column 15, lines 8-52; figure 4c).
In regards to claims 1 and 9, Unger et al. does not disclose the slope profile indicating a function of a slope with respect to a position of an upcoming roadway section of the route which the vehicle is heading towards.  Knox et al. teaches a method for controlling a pitch of a vehicle (column 8, lines 6-44; column 17, lines 4-20), comprising determining, via a control unit (including microprocessor #20) of the vehicle, while the vehicle is driving on a route, a slope profile indicating a function of a slope with respect to a position of an upcoming roadway section of the route which the vehicle is heading towards, wherein the slope profile indicates whether the slope is increasing, decreasing, or constant along the route, and predictively controlling actuators of a suspension of the vehicle, to set the pitch of the vehicle in dependence on the determined slope profile (pitch specifically discussed in column 9, lines 4-48; trajectory planning discussed throughout specification). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for controlling vehicle pitch of Unger et al. to include the slope profile indicating a function of a slope with respect to a position of an upcoming roadway section of the route which the vehicle is heading towards, as taught by Knox et al., so as to provide an improved active vehicle suspension based on an upcoming roadway section of a vehicle’s route, providing a smoother and more comfortable ride (Knox et al.: discussed throughout specification).

Response to Arguments
Applicant's arguments filed 07 December 2022 have been fully considered but they are not persuasive.  In regards to pages 6-8, and claims 1 and 9, Vente (US 2020/0231016) and Unger et al. (US 9,963,007) as modified by Knox et al. (US 7,195,250) disclose determining a slope profile (claim 1) and a controller able to determine a slope profile (claim 9), as set forth in this and preceding office actions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614